Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot in view of a new ground of rejection. The newly amended claim limitations are taught by newly cited Orsini (US 20170103468 A1). Further, in regards to the independent claims the applicant argues that Stanforth does not disclose a spectrum consuming agency as in the arguments. The examiner, respectfully disagrees. For claim 1 and 11, Stanforth discloses that the spectrum user can be an enterprise as in para. 0059, which corresponds to “spectrum sharing agency”.
 Further for claim 1, Stanforth discloses the newly amended limitations as following: A system to allocate radio frequency spectrum (see fig. 13), the system comprising: a spectrum broker server including a communications interface (see fig. 6 / 7; Broker 

Lastly for claim 1, Almasoud disclose the newly amended features as following: receive, from a plurality of validation nodes, a plurality of votes based on the spectrum request; determine whether to grant the spectrum request based on the plurality of votes (see para. 0024, 0030, 0036; all involved parties are polled whether to grand a requesting party available bandwidth); and responsive to determining to grant the spectrum request, allocate the available radio frequency spectrum allocation to the spectrum-consuming agency (see para. 0024, 0030, 0036; available spectrum is used / allocated by entity)  (see para. 0024-0025, 0030, 0036; entities that do not get allocated the spectrum / opt-out for available spectrum sensing after threshold can also be selected / their votes are used).

For the above reason the combination of Stanforth, Orsini and Almasoud disclose the newly amended claim features of claim 1

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim, 1, 2, 4-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanforth et al. (US 20110231302 A1) in view of Orsini (US 20170103468 A1) and Almasoud (US 20150163679 A1).

For claim 1, Stanforth discloses
 A system to allocate radio frequency spectrum (see fig. 13), the system comprising: a spectrum broker server including a communications interface (see fig. 6 / 7; Broker system 14 contains 
 and an electronic processor configured to determine an available radio frequency spectrum allocation (see fig. 13; User interface application 168 and 192, 194; and para. 0142, 148-149;191-192; the broker mesuress and maintains an inventory of free spectrum); 

determine an available radio frequency spectrum allocation  (see para.  0142, 0148-0149, 0191-0192; broker maintains an inventory of free spectrum where a spectrum data base can be utilized for tracking regarding spectrum usage / availability / rules as in para. 0161, 0170, 0180; 0182), wherein it contains radio frequency spectrum information (see para. 0161, 0170, 0180; 0182; spectrum database / engine contains information regarding spectrum and spectrum certificates / use / rules / government regulation and is used in allocation of spectrum) ;

receive a spectrum request for the available radio frequency spectrum allocation at the communications interface, wherein the spectrum request is associated with a spectrum-consuming agency (see fig. 13; 168; para. 0099, 0147, 0178, spectrum user, which can be an entity for enterprise (para. 0059) be an  request spectrum);

Stanforth does not discloses utilizing a distributed ledger with a blockchain, wherein the distributed ledger contains information; receive, from a plurality of validation nodes, a plurality of votes based on the spectrum request; determine whether to grant the spectrum request based on the plurality of votes; and responsive to determining to grant the spectrum request, allocate the available radio frequency spectrum allocation to the spectrum-consuming entity.

In analogous art, Orsini utilizing a distributed ledger with a blockchain, wherein the distributed ledger contains information (see para. 0019; a blockchain ledger can be used to form a database)  


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Stanforth by using the above recited features, as taught by Orsini, in order to provide redundant, scalable, resilient, auditable, secure and possesses the ability to quantify and transact any type of value from one peer to another peer on a transaction network (see Orsini sections 0019).


The combination of Stanforth and Orsini does not disclose receive, from a plurality of validation nodes, a plurality of votes based on the spectrum request; determine whether to grant the spectrum request based on the plurality of votes; and responsive to determining to grant the spectrum request, allocate the available radio frequency spectrum allocation to the spectrum-consuming agency; wherein the plurality of validation nodes includes at least one selected from the group consisting of a second spectrum-consuming agency and a regulatory agency.  

In analogous art, Almasoud discloses receive, from a plurality of validation nodes, a plurality of votes based on the spectrum request; determine whether to grant the spectrum request based on the plurality of votes (see para. 0024, 0030, 0036; all involved parties are polled whether to grand a requesting party available bandwidth); and responsive to determining to grant the  (see para. 0024-0025, 0030, 0036; entities that do not get allocated the spectrum / opt-out for available spectrum sensing after threshold can also be selected / their votes are used) .  


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Stanforth and Orsini by using the above recited features, as taught by Almasoud, in order to provide cognitive sensing in order to make a cooperative decision based on a voting system benefiting all customers (see Almasoud sections 0005).



For claim 2, the combination of Stanforth, Orsini and Almasoud, specifically Stanforth disclose wherein determining the available radio frequency spectrum allocation includes determining a plurality of conditions associated with the available radio frequency spectrum allocation (para., 0075 0091, the request has constraints, requirements and associate terms associated with it that the holder has accepted); and the spectrum request includes an indication that the plurality of 


For claim 4, the combination of Stanforth, Orsini and Almasoud, specifically Stanforth disclose wherein the electronic processor is further configured to, responsive to determining to grant the spectrum request (see fig. 13; 168, para. 0191; the requester / buyer is granted a spectrum certificate if all test have been passed)
, transmit an authentication key associated with the available radio frequency spectrum allocation to the spectrum- consuming agency (see para. 0108, 0117-122; the consumer, which can be an entity for enterprise (para. 0059) be an  request spectrum, receives spectral key, certificate, spectral mask)



For claim 5, Stanforth disclose wherein the electronic processor is further configured to determine the available radio frequency spectrum allocation by retrieving, containing radio frequency spectrum information (Stanforth ; see para. para.  0142, 0148-0149, 0191-0192, 0196; brokerage system is able to obtain transactions and prices from transaction database that also holds price history), a first transaction including a proposed radio frequency spectrum allocation from the distributed ledger (Stanforth ; see para. 0185, 0196; brokerage system is able to obtain transactions and prices from transaction database that also holds price history)
Stanforth does not disclose retrieving, a distributed ledger containing information.  

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Stanforth by using the above recited features, as taught by Orsini, in order to provide redundant, scalable, resilient, auditable, secure and possesses the ability to quantify and transact any type of value from one peer to another peer on a transaction network (see Orsini sections 0019).

The combination of Stanforth and Orsini does not disclose receiving, via the communication interface, a plurality of votes on the proposed radio frequency spectrum allocation from the plurality of validation nodes; and determining, based on the plurality of votes on the proposed radio frequency spectrum allocation, whether to make the proposed radio frequency spectrum allocation available for requests votes.
In analogous art, Almasoud discloses receiving, via the communication interface, a plurality of votes on the proposed radio frequency spectrum allocation from the plurality of validation nodes; and determining (Almasoud ; see para. 0024, 0030, 0036; all involved parties are polled whether to grant a requesting party available bandwidth), based on the plurality of votes on the proposed radio frequency spectrum allocation, whether to make the proposed radio frequency spectrum allocation available for requests votes (Almasoud ; see para. 0024, 0030, 0036; all involved parties are polled whether to grant a requesting party available bandwidth).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Stanforth and Orsini by using the above recited features, as taught by Almasoud, in order to provide cognitive sensing in order to make a cooperative decision based on a voting system benefiting all customers (see Almasoud sections 0005).

For claim 6, the combination of Stanforth, Orsini and Almasoud, specifically Stanforth disclose wherein the electronic processor is further configured to determine the available radio frequency spectrum allocation by receiving, from a radio frequency analysis server, an underutilized spectrum allocation selected from a plurality of existing spectrum allocations (see fig. 6; 12’, para. 0142; spectrum analysis system 30 finds under utilized spectrums and reports them to the spectrum broker as in para. 0204).  

For claim 7, the combination of Stanforth, Orsini and Almasoud, specifically Stanforth disclose wherein the electronic processor is further configured to: 

assign a weight to each of the plurality of votes based on at least one factor selected from the group consisting of an owner of the spectrum, an interference analysis (Stanforth para.0030; it is checked whether any votes have been interfered with and lesser values is placed there / or a decision is not made as readily), an equipment capability, a spectrum-consuming entity type, a user type, a business rule, a desired operation area, and a power output;


For claim 8, the combination of Stanforth, Orsini and Almasoud, specifically Stanforth disclose wherein the radio frequency spectrum information includes financial transactions (see para. 0196; a transaction database is maintained that also holds price history).  

For claim 9, the combination of Stanforth, Orsini and Almasoud, specifically Stanforth disclose wherein the radio frequency spectrum information includes a transaction history for spectrum allocations made by the spectrum broker server (see para. 0196; a transaction database is maintained that also holds price history).   

 For claim 10, Stanforth disclose, wherein the electronic processor is further configured to receive the spectrum request for the available radio frequency spectrum allocation, a transaction (see para. 0185, 0196; brokerage system is able to obtain transactions and prices from transaction database that also holds price history), by retrieving, containing radio frequency spectrum information (Stanforth ; see para. para.  0142, 0148-0149, 0191-0192, 0196; brokerage system is able to obtain transactions and prices from transaction database that also holds price history)


Stanforth does not disclose retrieving, a distributed ledger containing information, a transaction.  
In analogous art, Orsini discloses retrieving, from a distributed ledger containing information, a transaction (see para. 0019, 0025; a blockchain ledger can be used to form a database to retrieve information such as transactions / contracts).  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Stanforth by using the above recited features, as taught by Orsini, in order to provide redundant, scalable, resilient, auditable, secure and possesses the ability to quantify and transact any type of value from one peer to another peer on a transaction network (see Orsini sections 0019).

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 7.

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 8.

Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 9.

Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 10.



Claim, 3 and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanforth et al. (US 20110231302 A1), Orsini (US 20170103468 A1) and Almasoud (US 20150163679 A1) in view of Madisetti et al. (US 20180374091 A1)


For claim 3, Stanforth, Orsini and Almasoud does not discloses wherein the plurality of conditions is included in a smart contract associated with the available radio frequency spectrum allocation.  

In analogous art, Madisetti discloses wherein the plurality of conditions is included in a smart contract associated with the available radio frequency spectrum allocation. (see para. 0096; 0109; request for purchase right can include smart contracts).  

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Stanforth, Orsini and  Amasoud by using the above recited features, as taught by Madisetti in order to provide financial transaction that are not reliant on third parties bring down cost (see Madisetti sections 0003-4).

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 3.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	OMAGARI; Yasuhito et al.	US 20160091218 A1	PREFERENCE DETERMINATION APPARATUS, AIR CONDITIONING CONTROL SYSTEM, PREFERENCE DETERMINATION METHOD AND AIR CONDITIONING CONTROL METHOD
Reynolds; Thomas J.	US 20150302436 A1	DECISION STRATEGY ANALYTICS

HUANG; DAWEI et al.	US 20150188696 A1	AT-RATE SERDES CLOCK DATA RECOVERY WITH CONTROLLABLE OFFSET


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday and Thursday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
                                                                                                                                                                                     
/Kenan Cehic/Examiner, Art Unit 2413               

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413